IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                 Assigned on Briefs at Knoxville December 13, 2011

           STATE OF TENNESSEE v. CORNELIUS O. WILLIAMS

                Appeal from the Circuit Court for Montgomery County
                      No. 40801281      Michael R. Jones, Judge


                  No. M2011-01169-CCA-R3-CD - Filed June 8, 2012


Appellant, Cornelius O. Williams, appeals the trial court’s denial of his motion to withdraw
his guilty pleas. Appellant pled guilty to one count of rape of a child, two counts of
especially aggravated sexual exploitation of a minor, and one count of aggravated sexual
battery. He received an effective thirty-three year sentence to be served in confinement. The
State raises an issue regarding appellant’s untimely notice of appeal. After considering the
merits, we hold that the trial court properly denied appellant’s motion to withdraw his guilty
pleas and affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON, P.J., and
J OHN E VERETT W ILLIAMS, J., joined.

James Kevin Cartwright (on appeal); Roger Eric Nell, District Public Defender; and Crystal
L. Myers, Assistant District Public Defender (at trial), Clarksville, Tennessee, for the
appellant, Cornelius O. Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; John Wesley Carney, Jr., District Attorney General; and Robert J. Nash, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                    I. Procedural History

       On October 6, 2008, a Montgomery County Grand Jury returned a fourteen-count
indictment against appellant, charging him with two counts of rape of a child, six counts of
especially aggravated sexual exploitation of a minor, and six counts of sexual exploitation
of a minor. On August 24, 2009, appellant appeared in court to stand trial on the indictment.
As a result of plea negotiations, appellant pled guilty to one count of rape of a child, one
count of aggravated sexual battery, and two counts of especially aggravated sexual
exploitation of a minor. The plea agreement provided that the sentences for rape of a child
and aggravated sexual battery would run concurrently with each other, and the sentences for
especially aggravated sexual exploitation would run concurrently with each other. The
parties left to the trial court’s discretion whether the latter counts would run consecutively
to or concurrently with the former counts. After a full colloquy, the trial court accepted
appellant’s pleas of guilty to four counts of the indictment. Upon agreement of the parties,
the trial court dismissed the remaining counts. The judgments were entered on October 7,
2009.

        Appellant filed a motion to withdraw his guilty pleas and to appoint new counsel on
October 29, 2009. The court appointed new counsel in November of 2009. On April 1,
2010, the trial court held a hearing on appellant’s motion to set aside the guilty pleas. At the
conclusion of the hearing, the trial court stated it would issue a ruling very shortly. The court
issued its opinion denying the motion and entered an order on April 13, 2010. After more
than a year had passed, appellant’s counsel and the assistant district attorney general
presented the trial court with an agreed order. The new agreed order set forth that appellant
never received a copy of the trial court’s order overruling the motion to set aside the guilty
pleas. The agreed order also stated that apparent confusion in the clerk’s office regarding
a pending post-conviction matter and the original criminal matter led counsel to believe that
the trial court had not issued a ruling. The parties agreed to set aside the April 13, 2010 order
and re-enter the order on May 16, 2011, so appellant could appeal. Appellant filed a notice
of appeal on May 20, 2011.

        On appeal, appellant contends the trial court should have allowed him to withdraw his
guilty pleas to correct a manifest injustice. In support of his contention, appellant claims that
he was suicidal, having attempted to take his own life the same day that he entered the guilty
pleas; that he was diagnosed with depression and was prescribed antidepressants that he had
not taken that day; and that neither his counsel nor the trial court informed him that his guilty
pleas would entail admission of the act of penetration, which he denied having committed.

        Initially, the State asserts that this court should dismiss the appeal because the
appellant did not timely file his notice of appeal. Thus, this appeal involves determination
of two issues: first, whether this court should waive the timely filing of the notice of appeal
in the interest of justice, and second, whether the trial court abused its discretion in denying
appellant’s motion to withdraw his guilty pleas.

                                           II. Facts

        This trial court set this case for trial on August 24, 2009. That morning, the assistant
district public defender and the assistant district attorney general announced that the parties

                                               -2-
had reached a settlement in the case. Defense counsel recited the details of the plea
agreement to the court. The assistant district attorney general stated the facts of the case as
follows:

         On May 28th , 2008, Ginger Fitting of the Clarksville Police Department [ ]
         [was] contacted by Lisa Dupruis (phonetic) at Our Kids[.] [Ms. Dupruis stated]
         that she received a phone call from the Chaplain on Ft. Campbell [ ] that he
         had two individuals in this office that had a VHS tape. One individual was [*]
         the aunt of [Child One]1 , and one was the mother of [Child One] and [*]. They
         had discovered a VHS tape among – at Mr. Williams’ residence among his
         possessions. They viewed the VHS tape, titled “Storytelling,” and that tape
         depicted Mr. Williams in the basement of the Defendant’s address committing
         the sex acts as indicted upon [Child One] and [Child Two].

         Ginger Fitting contacted the military and they began an investigation – Mr.
         Williams, at this time had been deployed to Iraq. Special Agent James Carson
         and Special Agent Shelley Cave (phonetic), made contact with Mr. Williams
         there, interviewed him, searched his individual housing unit, found forty-one
         eight millimeter cassette tapes, in particular, number thirty-five that was in his
         possession there, was the same footage as [aunt] and [mother] discovered back
         in Clarksville.

         Among his possessions, were three VHS tapes; one, entitled “Wrestlmania 20”
         [sic] contained on that VHS tape was the same footage as the eight millimeter
         tape number 35 and the storytelling VHS tape that was found in Clarksville.

         When Special Agent Carson interviewed Staff Sergeant Williams specifically
         about the narrative that he was provided about the contents of the VHS tape
         contained here in Clarksville, he admitted to being in the basement with [Child
         One] and [Child Two] wearing a condom, having the girls position themselves
         over the arm of the couch and he got up behind them and they were -- had only
         a t-shirt on and their bottom was exposed. Both children in the video take
         turns in this position. [Child One] is here, she is now fourteen and will testify
         that this took place probably when she was in the fifth grade, which is three
         years ago, making her definitely under thirteen years of age. She would testify
         that Mr. Williams penetrated her slightly in her anus.



         1
            It is the policy of this court to protect the identity of minor children in cases involving sexual offenses. Child
One shall be the designation assigned to the victim of the offenses alleged in Counts I and III of the indictment. Child
Two shall be the designation assigned to the victim of the offenses alleged in Counts II and IV of the indictment. [*]
indicates that the court has removed proper names of individuals who bear an identifying relationship to the minors.

                                                             -3-
       The trial court conducted a plea colloquy, informing appellant of the charges against
him, the factual basis for the charges, and range of punishment for each charge. The trial
court informed appellant of his right to a trial by jury; the State’s burden of proof; his right
to confront witnesses against him; his right to remain silent; his right to appeal; and his right
to subpoena witnesses to testify on his behalf. The court emphasized to appellant that by
entering into a plea agreement, appellant would waive a trial. Appellant answered that he
understood all of the rights explained to him by the trial court. The trial court emphasized
to appellant that one allegation of the indictment involved anal penetration. The court asked
appellant if he was guilty of the act of child rape, to which the appellant responded
affirmatively. Appellant further admitted his guilt as to all remaining counts contained in the
plea agreement.

        As set forth earlier, the judgments were entered on October 7, 2009. On October 29,
2009, appellant’s trial counsel, an assistant district public defender, filed a motion to
withdraw appellant’s guilty pleas simultaneously with a motion to allow the district public
defender’s office to withdraw from the case. The trial court appointed new counsel for
appellant in November of 2009. The trial court heard appellant’s motion to withdraw his
pleas on April 1, 2010. During the hearing, appellant testified that he was represented by
counsel at the time he entered the guilty pleas. He further testified he and his attorney talked
about the plea agreement before he entered his pleas. However, appellant then testified that
he filed the motion to withdraw his pleas because he did not understand the charges against
him and wanted to be sure he was not pleading guilty to a crime he did not commit. He
stated that he believed he was pleading guilty to “sexual aggravated battery” and was
unaware that he pled guilty to rape of a child. The appellant testified that his attorney
advised him he was pleading to rape. Appellant then equivocated and said he was confused
and did not understand. He stated that he had attempted to commit suicide the night before
he entered the pleas, causing him to not fully understand the concepts discussed on the
following day in court. Appellant testified that he attempted suicide because he “just didn’t
want to be here any more,” and he had asked the jail psychiatrist for help with psychological
problems. He said he had been taking medication for depression for two years and testified
that he took his medicine the night before he entered his pleas. Appellant stated that he had
written letters to his attorney telling her he was having suicidal thoughts. Although he
testified that his attorney had no reaction whatsoever in court when he addressed his concerns
with her, trial counsel testified that she acted on the letters he wrote to her by requesting that
the jail place him in protective custody and on suicide watch. Regarding the factual
allegations, appellant testified that there was no act of penetration, and he did not know why
he admitted it. He further asserted that he would not have entered the pleas if he had known
the pleas included an admission of penetration.

       During cross-examination, appellant further emphasized that he was confused on the
day he pled guilty. Despite his alleged confusion, appellant recalled the people he saw in the
courtroom that morning. He recalled seeing Child One and recalled his attorney informing

                                               -4-
him that Child One would testify that he penetrated her anally. He further recalled the
portion of the plea colloquy in which the trial court advised him that penetration is an
element of child rape. He admitted that he answered in court that he was, in fact, guilty of
that conduct. Appellant acknowledged that he had information prior to entering the pleas
regarding the videotape that would be played and that Child One would testify to the facts
establishing the element of penetration.

       Trial counsel testified that on the morning of the pleas, appellant arrived late from the
jail. She learned that jail transport was late because appellant had attempted suicide that
morning. Despite her initial concern, she did not move for a continuance at that time. She
recognized that the State had flown witnesses in from Germany, and the chance of a
continuance was very poor. She stated she did, however, inform the trial court about the
suicide attempt. Trial counsel did not recall whether she made that statement on the record
and did not recall whether the trial court made any further inquiries regarding appellant’s
competency.

        Upon his arrival from jail, appellant changed clothes at the courthouse so that he
would not be wearing his jail clothes at trial. According to trial counsel, appellant told her
he was scared, and she reassured him that they were ready for trial. He told her that he did
not want to go to trial. Trial counsel testified that following a bench discussion with the
court and opposing counsel regarding preliminary matters, appellant again told her that he
did not want to go to trial and that he wanted her to secure the plea agreement they previously
discussed. Trial counsel recalled that she asked the court for a moment to discuss a possible
plea agreement. She then left the courtroom to discuss the possibility of guilty pleas with the
assistant district attorney general. They arrived at a tentative agreement for the assistant
district attorney general to discuss with the victims and their families. Trial counsel testified
that she also learned that Child One would testify that she understood the word “penetration”
and that appellant had, indeed, penetrated her. Trial counsel testified that she informed
appellant about the nature of Child One’s testimony, and at that point, appellant decided that
he would rather plead guilty than go to trial.

        Trial counsel stated she visited appellant at the jail before the trial date. He also wrote
letters to her. In their exchanges, trial counsel advised appellant that if the State offered a
deal involving a sentence of twenty years, he should take it. She testified that appellant asked
if she could try to get probation for him because he was essentially a first-time offender. In
one letter to her, appellant told trial counsel that on the day he committed the offenses, he
knew right from wrong. Appellant acknowledged in some of his letters that he knew the
charges against him were very serious.

       Trial counsel testified she reviewed appellant’s military service and medical records
in preparation for trial. She learned that appellant had served in the United States Army for
eighteen years and that his service record did not indicate any psychiatric illness. The jail

                                                -5-
medical records indicated that appellant suffered from depression. An entry in the records
indicated that appellant claimed to have heard voices, and another entry indicated that
appellant declined his medication on at least one occasion. Trial counsel testified she was
also aware that he had attempted to take his own life on previous occasions. In spite of these
concerns, trial counsel stated she believed appellant understood the criminal justice process.
She testified that based on her interactions with appellant and the information available to
her, she did not believe that a psychological evaluation was necessary.

       In light of appellant’s attempted suicide, trial counsel asked the court for time to talk
with appellant before the trial began. She testified that she and appellant did not discuss the
circumstances surrounding the attempted suicide. Appellant never indicated that he could
not go to trial because of the suicide attempt. Trial counsel testified that appellant seemed
fine and did not suffer any injuries from the attempt. She said he simply seemed scared.
Trial counsel testified that at all times during the morning appellant entered his pleas, he
appeared to understand her, and he effectively communicated with her. She said he answered
questions appropriately and asked questions of her. She testified that appellant did not ask
any questions or ask for clarification on any point during the time she explained the plea
agreement to him. Trial counsel testified that appellant simply indicated that he did not want
to go to trial because he did not want to listen to the witnesses’ testimony.

                                         III. Analysis

                                    A. Notice of Appeal

        We initially address the issue of whether this court should waive the timely filing of
the notice of appeal in this case. Appellant correctly notes that filing the “notice of appeal”
document itself is not jurisdictional in criminal matters. Tenn. R. App. P. 4(a). The
requirement of filing said document may be waived in the interest of justice. Id. This court
is the ruling authority that determines whether such a waiver is in the interest of justice. Id.

       In Smith v. State, 873 S.W.2d 5, 6 (Tenn. Crim. App. 1993), appellant filed the notice
of appeal five months after the final order, or four months late. This court waived the notice
requirement because the appellant was not represented by counsel and “underlying issues of
[the] case require[d] resolution in order to do substantial justice.” Id. at 6. An appellant’s
allegations that counsel neglected to inform him of the trial court’s dismissal of his post-
conviction petition and of his right to appeal have also satisfied the “interest of justice”
requirement of Rule 4(a) of the Tennessee Rules of Appellate Procedure. Warren v. State,
833 S.W.2d 101, 102 (Tenn. Crim. App. 1992).

       The Advisory Commission Comment to Rule 4(a) is also instructive in deciding this
issue. The comment reads, in part, “[t]he third sentence of this subdivision is intended to
alleviate the problem that results if the appellant is unaware that a judgment has been entered

                                              -6-
by the trial court.” Tenn. R. App. P. 4(a), Advisory Comm’n Cmt. Appellant contends that
the precise situation addressed by the advisory comment occurred in this case.

        The rule is intended to ensure due process in criminal actions because fundamental
interests such as life and liberty must be protected. This court has authority to waive an
untimely notice of appeal if such waiver is required to afford a criminal appellant his
opportunity for appellate review, and perhaps relief from punishment, in the interest of
justice. However, the waiver exception must not be subject to general or automatic
application. The appellant must show that the waiver should be granted in the interest of
justice. Tenn R. App. P. 4(a).

        “In determining whether waiver is appropriate, this Court will consider the nature of
the issues presented for review, the reasons for and the length of the delay in seeking relief,
and any other relevant factors presented in the particular case.” State v. Markettus L. Broyld,
No. M2005-00299-CCA-R3-CO, 2005 WL 3543415, at *1 (Tenn. Crim. App. Dec. 27, 2005)
(internal citations omitted). We are constrained, under the specific facts of this case, to hold
that, although the parties did not effectively confer jurisdiction upon the trial court to enter
a binding order after it lost jurisdiction, in light of the parties’ stipulated agreement regarding
the underlying procedural history and appellant’s purported failure to receive notification of
the trial court’s original order, appellant justifiably relied on his agreement with the State and
the subsequent order of the trial court. As such, in the interest of justice, we waive the timely
filing of the notice of appeal. Our holding today is specific to the facts of this case and
should not be construed as approval of a waiver of the thirty-day time limit of Rule 4(a) of
the Tennessee Rules of Appellate Procedure sought thirteen months after entry of a
dispositive court order. See Tenn. R. App. P. 4(a).

                             B. Motion to Withdraw Guilty Pleas

       Appellant argues that the trial court erred in denying his motion to withdraw his guilty
pleas. As grounds, appellant asserts that the plea colloquy was defective in that it failed to
ascertain appellant’s ability to understand and make knowing pleas; that trial counsel
informed the court that appellant suffered from a mental imbalance, yet the trial court failed
to make further inquiry into appellant’s mental state; and that appellant would not have pled
guilty to Count I if he had known that one of the elements of rape of a child included
penetration.

      A defendant’s right to withdraw a guilty plea is governed by Rule 32(f) of the
Tennessee Rules of Criminal Procedure:

       (1)     Before sentence is imposed, the court may grant a motion to withdraw
               a guilty plea for any fair and just reason.


                                                -7-
       (2)     After sentence is imposed but before the judgment becomes final, the
               court may set aside the judgment of conviction and permit the
               defendant to withdraw the plea to correct manifest injustice.

Appellant entered his guilty pleas on August 24, 2009, and the judgments were entered on
October 7, 2009. Because appellant filed the motion to withdraw his guilty pleas on October
29, 2009, “after the sentence [was] imposed but before the judgment[s] [became] final,” the
more demanding standard, “to correct manifest injustice,” applies to our review of this issue.
State v. Crowe, 168 S.W.3d 731, 741 (Tenn. 2005); see Tenn. R. Crim. P. 32(f). “This
standard is based ‘upon practical considerations important to the proper administration of
justice.’” Crowe, 168 S.W.3d at 741 (quoting Kadwell v. United States, 315 F.2d 667, 670
(9th Cir. 1963)). In analyzing the meaning of “manifest injustice,” this court wrote:

       Rule 32(f) does not define “manifest injustice,” however, courts have
       identified circumstances that meet the manifest injustice standard necessary for
       withdrawal of a plea. Withdrawal to correct manifest injustice is warranted
       where: (1) the plea was entered through a misunderstanding as to its effect, or
       through fear or fraud, or where it was not made voluntarily; (2) the prosecution
       failed to disclose exculpatory evidence as required by Brady v. Maryland, and
       this failure to disclose influenced the entry of the plea; (3) the plea was not
       knowingly, voluntarily, and understandingly entered, and (4) the defendant
       was denied the effective assistance of counsel in connection with the entry of
       the plea.

State v. Virgil, 256 S.W.3d 235, 240 (Tenn. Crim. App. 2008) (internal citations omitted).
Appellant bears the burden of establishing that his plea should be withdrawn to correct a
manifest injustice. State v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995).

        “A defendant does not have a unilateral right to withdraw a plea.” Crowe, 168
S.W.3d at 740. See also State v. Mellon, 118 S.W.3d 340, 345 (Tenn. 2003) (stating that
once a defendant enters a guilty plea, he cannot later withdraw it as a matter of right). “[A]
defendant’s change of heart about pleading guilty or [his] dissatisfaction with the punishment
ultimately imposed does not constitute manifest injustice warranting withdrawal.” Crowe,
168 S.W.3d at 743 (citing Turner, 919 S.W.2d at 355). Whether a defendant should be
allowed to withdraw his guilty plea is left to the sound discretion of the trial court, regardless
of when the motion is filed. Crowe, 168 S.W.3d at 740; Mellon, 118 S.W.3d at 345-46. An
appellate court will not disturb the trial court’s ruling unless a clear abuse of discretion is
evident on the face of the record. Crowe, 168 S.W.3d at 740; Turner, 919 S.W.2d at 355.
A trial court abuses its discretion if the record fails to contain substantial evidence to support
the trial court’s conclusion. Crowe, 168 S.W.3d at 740; Goosby v. State, 917 S.W.2d 700,
705 (Tenn. Crim. App. 1995).


                                               -8-
        A guilty plea must be entered knowingly, voluntarily, and intelligently. Lane v. State,
316 S.W.3d 555, 562 (Tenn. 2010). See North Carolina v. Alford, 400 U.S. 25, 31 (1970);
Boykin v. Alabama, 395 U.S. 238, 242-44 (1969). If a plea is not knowingly, voluntarily, and
intelligently entered, the guilty plea is void because appellant has been denied due process.
Lane, 316 S.W.3d at 562 (citing Boykin, 395 U.S. at 243 n. 5). To make such a determin-
ation, the court must examine “whether the plea represents a voluntary and intelligent choice
among the alternative courses of action open to the defendant.” Lane, 316 S.W.3d at 562.
Courts should consider the following factors when ascertaining the validity of a guilty plea:
(1) the defendant’s relative intelligence; (2) the defendant’s familiarity with criminal
proceedings; (3) the competency of counsel and the defendant’s opportunity to confer with
counsel about alternatives; (4) the advice of counsel and the court about the charges and the
penalty to be imposed; and (5) the defendant’s reasons for pleading guilty, including the
desire to avoid a greater penalty in a jury trial. Id. (quoting Howell v. State, 185 S.W.3d 319,
330-31 (Tenn. 2006)). “[A] plea is not voluntary if it results from ‘[i]gnorance, incompre-
hension, coercion, terror, inducements, [or] subtle or blatant threats.’” Id. at 563 (quoting
Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993)). Thus, the transcript of the plea
colloquy must affirmatively show that a defendant’s decision to plead guilty was both
voluntary and knowledgeable. Id. The trial court must ensure that the defendant entered a
knowing and intelligent plea by thoroughly “‘canvass[ing] the matter with the accused to
make sure that he has a full understanding of what the plea connotes and of its
consequences.’” Id. (quoting Blankenship, 858 S.W.2d at 904).

       To ensure that defendants’ guilty pleas are voluntarily, knowingly, and intelligently
entered, Tennessee Rules of Criminal Procedure Rule 11 sets forth, in pertinent part, the
requirements for guilty pleas:

       Before accepting a guilty or nolo contendere plea, the court shall address the
       defendant personally in open court and inform the defendant of, and determine
       that he or she understands, the following:

              (A)     The nature of the charge to which the plea is offered;

              (B)     the maximum possible penalty and any mandatory minimum
                      penalty;

              (C)     if the defendant is not represented by an attorney, the right to be
                      represented by counsel--and if necessary have the court appoint
                      counsel--at trial and every other stage of the proceeding;

              (D)     the right to plead not guilty or, having already so pleaded, to
                      persist in that plea;


                                              -9-
               (E)    the right to a jury trial;

               (F)    the right to confront and cross-examine adverse witnesses;

               (G)    the right to be protected from compelled self incrimination;

               (H)    if the defendant pleads guilty or nolo contendere, the defendant
                      waives the right to a trial and there will not be a further trial of
                      any kind except as to sentence;

               (I)    if the defendant pleads guilty or nolo contendere, the court may
                      ask the defendant questions about the offense to which he or she
                      has pleaded. If the defendant answers these questions under
                      oath, on the record, and in the presence of counsel, the answers
                      may later be used against the defendant in a prosecution for
                      perjury or aggravated perjury; and

               (J)    if the defendant pleads guilty or nolo contendere, it may have an
                      effect upon the defendant’s immigration or naturalization status,
                      and, if the defendant is represented by counsel, the court shall
                      determine that the defendant has been advised by counsel of the
                      immigration consequences of a plea.

Tenn. R. Crim. P. 11(b)(1).

       Rule 11 also requires that the trial court ascertain that the plea is “voluntary and is not
the result of force, threats, or promises,” other than those contained in the plea agreement.
Tenn. R. Crim. P. 11(b)(2). In addition, Rule 11 requires the trial court to inquire “whether
the defendant’s willingness to plead guilty results from prior discussions between the district
attorney general and the defendant or the defendant’s attorney.” Id. Finally, the trial court
must confirm that there is a factual basis for the plea. Tenn. R. Crim. P. 11(b)(3). Tennessee
case law has further refined the requirements of a plea colloquy to include informing a
defendant and ensuring that he understands that different or additional punishment may result
from his guilty plea due to prior convictions or other factors and that the resulting conviction
may be used for enhancement purposes in any subsequent criminal actions. Lane, 315
S.W.3d at 564 (citing Howell, 185 S.W.3d at 331).

      A thorough review of the record indicates that the trial court meticulously adhered to
the mandates of Rule 11 of the Tennessee Rules of Criminal Procedure. The plea colloquy
was thorough. The trial court paused at the appropriate points to obtain a verbal response
from appellant when necessary. Appellant’s answers were clear and concise, answering,
“Yes, Your Honor,” or “No, Your Honor,” to the questions by the trial court. This record

                                               -10-
lacks any indication whatsoever that appellant’s pleas were not knowing, voluntary, and
intelligent.

        We next consider whether appellant’s allegedly tenuous mental state impacted his
ability to enter knowing, voluntary, and intelligent pleas. His responses during the plea
colloquy indicated that he was fully cognizant of the proceedings. Trial counsel’s testimony
concerning appellant’s mental state at the time he entered the guilty pleas also indicated that
his mental state did not impact his ability to understand his pleas. Trial counsel advised the
court of appellant’s suicide attempt. In light of appellant’s attempted suicide, his counsel
asked the court for time to talk with appellant. She stated that appellant seemed fine and that
he had not suffered any injuries from the attempt. Appellant never indicated that he could
not go to trial because of his suicide attempt. He stated that he was scared and that he did
not want to go to trial because he did not want to listen to the witnesses’ testimony.

        Notwithstanding appellant’s attempted suicide at the jail, the record supports the trial
court’s finding that appellant’s pleas were knowingly, voluntarily, and intelligently entered.
His counsel believed that he was coherent and lucid. His answers on the record support her
belief. Nothing in the record indicates that appellant’s alleged “suicide attempt” was
anything more than a last minute ploy to delay the inevitability of a trial. Appellant and his
counsel discussed the terms of the plea agreement, the anticipated testimony of witnesses,
and the contents of the videotape. Appellant was admittedly scared, and justifiably so. He
was about to confront his accusers, little girls, who would publicly testify about the acts he
had committed against them. He was about to view a videotape of himself performing sexual
acts with these children. Faced with this reality, appellant initiated further plea negotiations
on the morning of trial. We conclude that appellant made a knowing, voluntary, and
intelligent decision to forgo the formalities of a trial and to accept a favorable plea agree-
ment.

        Finally, appellant asserts that had he known the elements of rape of a child included
“anal penetration,” he would not have pled guilty because he did not commit the act. In his
brief, appellant states that the only time the trial court mentioned “anal penetration” was at
the beginning of a long paragraph of the record, contending that the language was lost in the
lengthy statement. The transcript clearly contradicts appellant’s position. It is correct that
at the beginning of the plea colloquy, as the trial court outlined the range of punishment for
each of the offenses, the court referred to “anal penetration” two different times in a series
of two long paragraphs. However, appellant fails to acknowledge that the trial court
specifically asked, “Mr. Williams, Count One is an allegation of anal penetration of Child
One who was less than thirteen years of age; are you, in fact, guilty of that child rape?”
Appellant answered, “Yes, Your Honor.” Appellant’s argument that the elements of this
offense were buried in a long paragraph or that appellant somehow failed to hear and
understand that anal penetration is an element of the criminal offense fails in light of this
record.

                                              -11-
        We hold that the totality of the record demonstrates that appellant’s guilty pleas were
knowing, voluntary, and intelligent. Accordingly, we hold that the trial court did not abuse
its discretion in denying appellant’s motion to withdraw his guilty pleas.

                                       III. Conclusion

       Based on our review of the record and foregoing authorities, we discern no error and
affirm the judgment of the trial court.


                                                    ________________________________
                                                    ROGER A. PAGE, JUDGE




                                             -12-